770 F.2d 168
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RON VEATCH, PETITIONER-APPELLANT,v.FEDERAL BUREAU OF PRISONS, RESPONDENT-APPELLEE.
NO. 85-5268
United States Court of Appeals, Sixth Circuit.
7/12/85

E.D.Ky.
AFFIRMED
ORDER
BEFORE:  LIVELY, Chief Judge; CONTIE, Circuit Judge; and PECK, Senior Circuit Judge.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action, petitioner seeks habeas corpus relief from his confinement at Federal Correctional Institution, Ashland, Kentucky.  The district court dismissed the action and petitioner has appealed.  On appeal, petitioner has filed an informal brief.  He also moves for in forma pauperis status and for the appointment of appellate counsel.


3
Upon consideration, we find ourselves in agreement with the district court.  Petitioner has failed to present any persuasive evidence tending to satisfy the requirement of exhaustion of administrative remedies.  For the reasons set forth in the order on appeal, we affirm.


4
It appearing therefore, that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that petitioner be granted in forma pauperis status, that his motion for the appointment of counsel be denied and that the final order of the district court be affirmed.